EX‑35.11 (logo) PNC REAL ESTATE MIDLAND LOAN SERVICES ANNUAL STATEMENT OF COMPLIANCE of PNC BANK, NATIONAL ASSOCIATION d/b/a MIDLAND LOAN SERVICES Pursuant to the requirements of the applicable Servicing Agreement for the transactions listed on Schedule I hereto, the undersigned, Steven W. Smith, as Executive Vice President of Midland Loan Services, a division of PNC Bank, National Association, hereby certifies, subject to any limitations listed on Schedule I hereto, as of the date hereof, solely in his capacity as an officer and not in his individual capacity, as follows: 1. A review of the Servicer’s activities during the calendar year 2016 (the “Reporting Period”) and of its performance under the Agreement has been made under the undersigned officer’s supervision; and 2. To the best of the undersigned officer’s knowledge, based on such review, the Servicer has fulfilled all of its obligations under the Agreement in all material respects throughout the Reporting Period. Dated: March 1, 2017 PNC Bank, National Association d/b/a Midland Loan Services /s/ Steven W. Smith Steven W. Smith Executive Vice President Member of The PNC Financial Services Group 10851 Mastin Boulevard Overland Park, Kansas 66210 800-327-8083 www.pnc.com/midland Schedule I Wells Fargo Commercial Mortgage Securities Inc. Recipient Role Deal Name Series Number Midland Role Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2010‐C1 Special Servicer Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2011‐C4 Special Servicer Fox River Mall and Eastgate Mall only Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2012‐C10 Special Servicer Special Servicer of the Republic Plaza and the Concord Mills loans under the WFRBS 2013‐C11 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2013‐C18 Special Servicer Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2014‐LC14 Special Servicer of the Outlet Collection | Jersey Gardens and AmericasMart loans under the WFRBS 2013‐C18 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2014‐C22 Master Servicer of the Stamford Plaza Portfolio loan under the GSMS 2014‐GC24 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2013‐UBS1 Special Servicer of the Outlet Collection | Jersey Gardens loan under the WFRBS 2013‐C18 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐C26 Special Servicer Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐LC20 Master Servicer of the 3 Columbus Circle loan under the COMM 2015‐CCRE23 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐NXS1 Special Servicer of the Eastgate One Phases I‐VII & XII and the Eastgate Two Phases VIII‐X loans under the WFCMT 2015‐C28 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐C28 Special Servicer Master and Special Servicer of the Commerce Point I & II loans under the CGCMT 2015‐C29 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐C29 Special Servicer Special Servicer of The Brickyard Square loan under the WFCMT 2015‐C28 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐NXS3 Special Servicer One Court Square loan only. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐C31 Special Servicer Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐NXS4 Special Servicer Special Servicer of the One Court Square loan under the WFCMT 2015‐NXS3 PSA. Special Servicer of the CityPlace I loan under the WFCMT 2015‐C31 PSA Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2015‐P2 Master Servicer of the Harbor Pointe Apartments, the Anchorage Marriott Downtown and the JW Marriott Santa Monica Le Merigot loans under the CGCMT 2015‐GC35 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2016‐NXS5 Special Servicer of the One Court Square loan under the WFCMT 2015‐NXS3 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2016‐LC24 Special Servicer Master Servicer of the Hilton Garden Inn Athens Downtown loan under the CGCMT 2016‐C2 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2016‐NXS6 Master Servicer of the Plaza Mexico ‐ Los Angeles loan under the MSC 2016‐UBS11 PSA. Master Servicer of The Falls loan under the MSC 2016‐UBS12 PSA Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2016‐C36 Special Servicer of the Central Park Retail and One & Two Corporate Plaza loans under the WFCM 2016‐LC24 PSA. Depositor Wells Fargo Commercial Mortgage Securities, Inc. Series 2016‐C37 Master Servicer of the 80 Park Place loan under the CGCMT 2016‐C3 PSA.
